Claims 1-30 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 18 and 21 are rejected under 35 U.S.C. 102(a)1 as being anticipated by LaBonte et al. (US 2018/0345707 A1).
LaBonte et al. (US’ 707 A1) teaches a method for dyeing a fabric comprising applying an ink layer and a sublimation dye to a first surface of a fabric made of polyester and wherein the method comprising coating at least a portion of a first surface (14) of a sublayer (12) with a solid sublimation dye (22) (see Fig. 2; and page 1, paragraph, 0017), wherein the fabric comprises at least a first layer (4) adjacent the first surface of the sublayer (12) (see page 7, paragraph, 0064 and Fig. 2) and activating the solid sublimation dye with heat and pressure to a gas sublimation dye that allowed the sublimation dyes to infuse into a substrate and then change back into a solid rather than being applied on a surface of a substrate as claimed in claim 1 (see page 4, paragraph, 0043), wherein the coating further comprises completely coating the first surface (14) with the solid sublimation dye as claimed in claim 2 (see abstract, page 1, paragraph, 0017 and Fig. 2), wherein the method also comprises coating the first surface with two or more solid sublimation dyes as claimed in claim 3 (see abstract, page 5, paragraph, 0048), wherein the coating with the solid sublimation dye causes the first area and the second area to have different color saturations that forms graphic or an image on the substrate at the applied area (a pre-determined pattern) as claimed in claim 4 (see abstract and page 3, paragraph, 0035), wherein the first layer comprises fibers includes polyester, nylon, rayon, cotton and cellulose as claimed in claim 5 (see page 1, paragraph, 0004 and page 5, paragraph, 0050), wherein the sublayer into the textile comprises stitches and bonding components as claimed in claim 6 (see page 2, paragraph, 0028), wherein the activating the solid sublimation dye with heat and pressure to a gas sublimation dye as claimed in claim 7 (see page 4, paragraph, 0043), wherein the activating heat in the range of 325-375 F (above 250 F) as claimed in claim 10 (see page 5, paragraph, 0047), wherein the method further, comprises placing a separate carrier sheet (16) containing at least one additional solid sublimation dye against the first layer opposite the first surface of the sublayer (see Gig. 3A and page 7, paragraph, 0066) wherein the sublimation dye 22 is shown as a thin layer atop the first surface 4 of the fabric panel 2 at the second area  20 and is shown also atop the ink surface 14 of the ink layer 12 at the first area 10 (see Fig. 3A) and wherein incorporating the sublayer into textile comprises lamination the first layer to the first surface of the sublayer wherein a layer of ink is applied to the first area of the first surface by direct printing and the ink layer is then cured by using a heat transfer as claimed in claim 18 (see Fig. 3B and page 7, paragraphs, 0066 and 0068-0069), wherein the laminating the first layer to the first surface comprising area bonding the first layer to the first surface as claimed in claim 21 (see page 5, paragraph, 0047). LaBonte et al. (US’ 707 A1) teaches all the limitations of the instant claims. Hence, LaBonte et al. (US’ 707 A1) anticipates the claims.
      Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LaBonte et al. (US 2018/0345707 A1).
LaBonte et al. (US’ 707 A1) teaches a method for dyeing a fabric comprising applying an ink layer and a sublimation dye to a first surface of a fabric made of polyester and wherein the method comprising coating at least a portion of a first surface (14) of a sublayer (12) with a solid sublimation dye (22) (see Fig. 2; and page 1, paragraph, 0017), wherein the fabric comprises at least a first layer (4) adjacent the first surface of the sublayer (12) (see page 7, paragraph, 0064 and Fig. 2) and activating the solid sublimation dye with heat and pressure to a gas sublimation dye that allowed the sublimation dyes to infuse into a substrate and then change back into a solid rather than being applied on a surface of a substrate as claimed (see page 4, paragraph, 0043), wherein the activating heat in approximate range of 325-375 F (see page 5, paragraph, 0047).
	The claim differs from the teaching of LaBonte et al. (US’ 707 A1) by reciting an activating heat to 400 F.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the method of LaBonte et al. (US’ 707 A1) by optimizing the heat for activating the solid sublimation dye in order to get the maximum effective degree of applied heat for activating the solid sublimation dye, and, the the person of the ordinary skill in the art would expect such a method to have similar results to those claimed, absent unexpected results.  
5	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LaBonte et al. (US 2018/0345707 A1) in view of Zafiroglu (US 2005/0227038 A1).
The disclosure of LaBonte et al. (US’ 707 A1) as described above, does not teach a method for dyeing a fabric comprising the step of shrinking the area of the fabric by at least 5% and by at least 25% to bulk the fabric and to increase the density of the solid sublimation dye per unit area of the fabric as claimed. 
However, LaBonte et al. (US’ 707 A1) teaches that the color saturation may relate to an amount of sublimation dye absorbed at an area of a garment printed (see page 6, paragraph, 0060).
Zafiroglu (US’ 038 A1) in analogous art of treating fabric, teaches heat shrinkable layers and adhesive layers of fabric by about 10% to 50% (see page 2, paragraph, 0014).
Therefore, in view of the teaching of Zafiroglu (US’ 038 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the method of LaBonte et al. (US’ 707 A1) by including the fabric shrinking of Zafiroglu (US’ 038 A1) with the dyeing textile to improve pattern coloring and recognition after shrinkage, absent unexpected results.
Allowable Subject Matter
6	Claims 12-17, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record (US 2018/0345707 A1) does not teach or disclose a method for dyeing a fabric comprising applying to the fabric additional solid sublimation dye as claimed in claims 12-13, and wherein the closest prior art of record (US’ 707 A1) also does not teach or disclose a sublayer comprises a primary backing and stitch-ponding yarn through the sublayer to form underlap yarn loops as claimed in claims 14-15, and wherein the sublayer comprises placing a plurality if fibers adjacent the first surface of the sublayer as claimed in claim 17. The closest prior art of record (US’ 707 A1) also does not teaches a method for dyeing a fabric comprising the laminating steps as claimed in claims 19-21.   
7	Claims 22-30 are allowed. The closest prior art of record (US’ 707 A1) does not teach or disclose a method for dyeing a fabric comprising applying to the fabric a first and a second solid sublimation dyes as claimed in claims 22-30.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761